PER CURIAM.
We affirm the trial court’s denial of alimony in the dissolution of this marriage between the seventy-nine-year-old husband and his seventy-year-old wife. The parties separated after two years of courtship and three and one-half years of marriage. The “high life” during the courtship and marriage about which the former wife testified, did not, to the trial court, warrant an alimony award and we conclude that the trial court did not abuse its discretion.
The record reflects that the former wife retains $32,000 to $34,000 in improvements made to her home by the former husband during the marriage; that she enjoys a somewhat higher income than before the marriage; and that she was self-supporting before the marriage. The whirlwind lifestyle experienced during the parties’ courtship and marriage was as novel to the former husband as the former wife.
As for attorney’s fees, the net worth of the former husband being more than twice that of the former wife and his income being three times that of the former wife, we reverse denial of same by the trial court and remand with direction to make an appropriate award. Finally, we affirm the denial of costs for the services of the accountant, which the trial court found to be unnecessary, but reverse denial of any of the former wife’s remaining costs.
GLICKSTEIN and POLEN, JJ., concur.
ANSTEAD, J., concurs in part and dissents in part with opinion.